T.C. Summary Opinion 2007-63



                       UNITED STATES TAX COURT



                    AMJAD A. SHEIKH, Petitioner v.
             COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 7379-06S.             Filed April 25, 2007.



     Amjad A. Sheikh, pro se.

     Julie A. Jebe, for respondent.



     FOLEY, Judge:    This case was heard pursuant to section 74631

of the Internal Revenue Code in effect at the time the petition

was filed.    Pursuant to section 7463(b), the decision to be

entered is not reviewable by any other court, and this opinion

should not be treated as precedent for any other case.      The issue




     1
       Unless otherwise indicated, all section references are to
the Internal Revenue Code in effect for the year in issue.
                                - 2 -

for decision is whether petitioner is liable for the section

72(t) 10-percent additional tax relating to an early distribution

from a qualified retirement plan.

                             Background

       In 2003, petitioner, who was less than 59-1/2 years of age,

received a $9,776 distribution from a qualified retirement plan.

Petitioner reported the distribution on his 2003 Federal income

tax return.    On January 23, 2006, respondent sent petitioner a

notice of deficiency relating to 2003.    In the notice, respondent

determined that petitioner was liable for the section 72(t) 10-

percent additional tax because petitioner received an early

distribution from a qualified retirement plan.    On April 18,

2006, petitioner, while residing in Joliet, Illinois, filed his

petition with the Court and contested the 10-percent additional

tax.

                             Discussion

       Section 72(t)(1) imposes a 10-percent additional tax on an

early distribution from a qualified retirement plan.    Petitioner

contends that he is not liable for the additional tax because of

financial hardship.    Section 72(t)(2) lists several exceptions to

the additional tax, but there is no exception relating to

financial hardship.    Arnold v. Commissioner, 111 T.C. 250, 255

(1998).    Accordingly, respondent’s determination is sustained.
                                 - 3 -

     Contentions we have not addressed are irrelevant, moot, or

meritless.

     To reflect the foregoing,


                                              Decision will be entered

                                         for respondent.